Scott, J.
(concurring):
I concur entirely with my brother Miller and desire only to add to what he has said, that in my opinion it is pushing the doctrine that’ “ every man is presumed to. know the law ” to a quite unreasonable point to presume that the average wayfarer who travels by railroad knows, and keeps constantly in mind not only the provisions of the Public. Service Commissions Law, a long and complicated statute, but also the rates for excess baggage established by the common carrier. The purpose of this section of the act upon which defendant relies is not to relieve the common carrier from liability, but to enable it to’ collect an áde-quate rate to insure it against its liability. That is a provision for the benefit of the carrier which it may waive if it wishes. It seems to me that it should be deemed to have waived the advantage which the statute affords, when it gave explicit instructions to its employees that the passengers should not be asked as to the value of their baggage. Whatever may be the presumption of law, the carrier knows, .as we all know in fact, that few travelers, unless interrogated, will know that there is á statute limiting the carrier’s liability to the declared value of the baggage. The instructions given to. the employees were evidently intended to deprive most travelers of the opportunity to procure indemnity for the loss, of their baggage, even at the rate established by the carrier itself.